Name: Commission Decision (EU) 2015/2418 of 18 December 2015 amending Decision 1999/352/EC, ECSC, Euratom establishing the European Anti-fraud Office (OLAF)
 Type: Decision
 Subject Matter: criminal law;  EU institutions and European civil service;  European Union law;  EU finance;  executive power and public service
 Date Published: 2015-12-19

 19.12.2015 EN Official Journal of the European Union L 333/148 COMMISSION DECISION (EU) 2015/2418 of 18 December 2015 amending Decision 1999/352/EC, ECSC, Euratom establishing the European Anti-fraud Office (OLAF) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 249 thereof, Having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (1), and in particular Articles 65 and 197 thereof, Whereas: (1) Pursuant to Article 65 of Regulation (EU, Euratom) No 966/2012, the Commission is responsible for indicating the staff to whom it delegates its duties, the scope of the powers delegated and the limits set to the delegation to authorising officers. In doing this, the Commission should duly consider its overall political responsibility for the management of the Union budget. (2) In line with Article 15(8) of Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (2), the secretariat of the Supervisory Committee should remain being provided by OLAF, in close consultation with the Supervisory Committee, and the Director-General of OLAF should remain the authorising officer by delegation for all appropriations related to them. The Director-General of OLAF may sub-delegate those powers to staff members subject to the Staff Regulations of Officials or Conditions of Employment of Other Servants of the Union. (3) In line with the need for ensuring an effective internal control system, in accordance with Article 32 of Regulation (EU, Euratom) No 966/2012 and in order to avoid the appearance of a possible interference of the European Anti-fraud Office in the duties of the members its Supervisory Committee, an appropriate framework for the implementation of the appropriations related to the members of the Supervisory Committee should be defined. In particular, the delegation of powers of authorising officer related to the members should be organised in a way to prevent appearance of possible interference. (4) This Decision should start applying on 1 January 2016, together with the new Annex I to the Internal rules. It should therefore enter into force as soon as possible. (5) Commission Decision 1999/352/EC, ECSC, Euratom (3) should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 1999/352/EC, ECSC, Euratom, paragraph 3 is replaced by the following: 3. Except for the implementation of appropriations relating to the members of the Supervisory Committee, the Director-General shall act as authorising officer by delegation for implementation of the appropriations entered in the annex concerning the Office to the Commission section of the general budget of the European Union and the appropriations entered under the anti-fraud budget headings for which powers are delegated to him or her in the internal rules on implementation of the general budget. He or she shall be permitted to sub-delegate his or her powers to staff members subject to the Staff Regulations of Officials or Conditions of Employment of Other Servants of the Union in accordance with the those internal rules. Article 2 This Decision shall enter into force on the first day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. Done at Brussels, 18 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 298 26.10.2012, p. 1. (2) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (3) Commission Decision 1999/352/EC, ECSC, Euratom of 28 April 1999 establishing the European Anti-fraud Office (OLAF) (OJ L 136, 31.5.1999, p. 20).